The Attorney                 General of Texas
                                            May    30,     1978

JOHN   L. HILL
Attorney General


                   Honorable W. J. Estelle, Jr.                        Opinion No. H- 1168
                   Director, Texas Department
                     of Corrections                                    Re: Authority     of Department
                   Huntsville, Texas 77340                             of Corrections  to spend building
                                                                       appropriation  on employment    of
                                                                       guards.

                   Dear Mr. Estelle:

                          You inquire about the proper interpretation         of the following       rider to the
                   appropriation  for the Department  of Corrections.

                               BUILDING PROGRAM:

                                  The amounts appropriated    above for the “Building
                               Program” are made subject to construction    and com-
                               pletion of said projects   by the use of prison labor
                               insofar as possible.

                                  Such building appropriations            may be used to pay
                               salaries of engineers,        superintendents    and supervisors
                               of construction;      architectural     fees and the actual and
                               necessary     travel expenses incurred by them or their
                               representatives      in making special trips of inspection at
                               the instance       of the Board of Corrections            or the
                               Director     of the Department            of Corrections   during
                               construction      or repair of buildings or installation         of
                               fixed    equipment       in such buildings.            The State
                               Classification     Officer shall approve job titles and rates
                               of pay for such salaried positions.

                   Acts 1977, 65th Leg., ch. 872, at 2870. This provision governs the expenditure
                   of funds appropriated   for specific construction projects.    Ia, at 2865. It has
                   appeared in appropriation    acts since 1957. See General Appropriations      Act,
                   Acts 1957, 55th Leg., ch. 385, at 1049. See a1so.T.C.S.     art. 6203c, 5 4.

                         You wish to know whether this rider              authorizes    you to spend funds
                   appropriated  for a particular construction              project    to employ    security




                                                     I?.    4724
Honorable   W. J. Estelle,   Jr.   -   Page 2    (H-11681



personnel for the inmate labor force working on the project.          The specific   line item
you inquire about provides:

             7. Building Programs

             . . .

             c. Flood Control      Levee at Coffield    Unit        1,500,OOO U.B.

Acts 1977, 65th Leg., ch. 872, at 2865.

         In our opinion, you may pay the costs of guarding an inmate labor force from
this appropriation,       if reasonably necessary to the completion      of the project using
 inmate     labor.       We caution,   however,    that   only those security    costs directly
 attributable      to the construction       project     may be charged       to the project’s
 appropriation      item.    Although the rider specifies that building appropriations     “may
 be used to pay salaries of engineers,         superintendents   and supervisors   of construc-
 tion,” we do not believe that listing is exhaustive.          If inmate labor were not used,
  the salaries     of construction     workers    would have to come from the building
 appropriation.        See Attorney    General Opinions H-1035 (19771; S-109 (1953); V-384
 (1947).               -

                                        SUMMARY

             The Department      of Corrections  may use part of its Building
             Program    appropriation   to provide security    for an inmate
             labor force, where the expenditure      is reasonably necessary
             to the completion of the project using inmate labor.

                                            ,+.ew7p
                                                 JOHN L. HILL
                                                 Attorney General    of Texas

APPROVED:                                d
DAVID M. KENDALL, First Assistant




                                            p.   4725
Honorable   W. J. Estelle,   Jr.   -   Page 3      (H-1168)




C. ROBERT HEATH, Chairman
Opinion Committee

jsn




                                       P.   4726